DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks
The Office Action has been made issued in response to amendment filed January 16, 2022. Claims 1-22 are pending.  

Allowable Subject Matter
Claims 1-22 are allowed.
The closest prior art of record is Ng et al, (Pub No.: 20090274354) in view of Wu et al (NPL titled: Digital tomosynthesis mammography using a parallel maximum likelihood reconstruction method) in view of Dumoulin (Pub No.: 20070080686) in view of Kuo et al (NPL titled: Dynamic Reconstruction and Rendering of 3D Tomosynthesis Images).  Ng discloses a system for dynamically reconstructing (a 3D tomosynthesis or tomographic image is reconstructed in real-time – see [p][0037]) and displaying three dimensional (3D) tomographic images from a set of projection images (rendering said 3D tomographic image on a display – see [p][0022]), the system comprising: a processing device (see Fig 4); a display device (image on display 420– see Fig 4); and a computer-readable medium (mass storage device – see [p][0116]) containing programming instructions that are configured to cause the processing device to 
 	However, Ng does not teach performing a partial reconstruction using the projection images that have been loaded to yield a partially reconstructed image and continuing to progressively load the projection images of the data set into the memory, perform partial reconstructions.
 	Wu discloses parallel reconstruction method including performing a partial reconstruction using the projection images that have been loaded to yield a partially reconstructed image (see section 2, [p][001]) continuing to progressively load the projection images of the data set into the memory, perform partial reconstructions (section 2).
 	 However, Ng and Wu does not teach asynchronously loading the images. 
 	Dumoulin discloses a tracking method including asynchronously loading the images (see [p][0030]).
 	
Ng, Dumoulin and Wu does not teach determining whether all of the projection images of the data set are loaded into the memory, if all of the projection images of the data set are not yet loaded into the memory: causing the display to output the updated partially reconstructed image while additional projection images of the data set continue to load; and cause the display to output updated partially reconstructed images until all of the projection images of the data set are loaded into the memory.
 	Kuo discloses a dynamic reconstruction and rendering method including determining whether all of the projection images of the data set are loaded into the memory, if all of the projection images of the data set are not yet loaded into the memory: causing the display to output the updated partially reconstructed image while additional projection images of the data set continue to load; and cause the display to output updated partially reconstructed images until all of the projection images of the data set are loaded into the memory (note that the method allows the user to interactively manipulate the image data including the display parameters and the method is real time – see section 1, [p][005]).
 	However, none of the cited references discloses in response to determining that all of the projection images of the data set are not yet loaded into the memory and before all of the projection images of the data set are loaded. 	The current method improves over the prior art by providing someone with the ability to begin reconstruction with a partial dataset (possibly even starting with one projection), and display the partial reconstruction asynchronously while the other projection images are loading. As more projection images are loaded, the partial reconstruction may be updated. This technique may also allow for loading a few 
 	Further, dynamic filtering may allow the user to change the image presentation by changing the post-reconstruction filters on the fly by using of a set of filter parameters that are defined as a set and applied dynamically after reconstruction. The various reasons for dynamically changing the filters to improve the presentation of certain objects (i.e. masses, calcifications) to compensate for different image acquisition systems or detectors; to compensate for radiation dose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        January 29, 2022